

117 HRES 373 IH: Expressing support for the designation of May 10, 2021, as “National Asian American, Native Hawaiian, and Pacific Islander Mental Health Day” and acknowledging the importance of raising awareness of mental health and improving the quality of mental health services for the Asian American, Native Hawaiian, and Pacific Islander community.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 373IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Chu (for herself, Ms. Strickland, Ms. Matsui, Mr. Kahele, Mr. Lowenthal, Mrs. Napolitano, Mr. Takano, Mrs. Lee of Nevada, Mr. Smith of Washington, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 10, 2021, as National Asian American, Native Hawaiian, and Pacific Islander Mental Health Day and acknowledging the importance of raising awareness of mental health and improving the quality of mental health services for the Asian American, Native Hawaiian, and Pacific Islander community.Whereas the Asian American, Native Hawaiian, and Pacific Islander (AANHPI) community is among the fastest growing population groups in the United States and has made significant economic, cultural, and social contributions;Whereas the AANHPI community is extremely diverse in terms of socioeconomic levels, education, employment, language, national origin, acculturation, immigration, and colonization status;Whereas celebrating one’s cultural heritage and having access to culturally and linguistically competent care is important to mental health and wellness;Whereas 76 percent of the estimated 2,300,000 AANHPIs who meet criteria for a mental health problem do not receive treatment and have among the lowest rates of utilization of mental health services out of any racial population;Whereas suicide is the tenth leading cause of death in the United States, but in 2019, Asian/Pacific Islander youth ages 15 to 24 years old were the only racial/ethnic population in this age category whose leading cause of death was suicide;Whereas it is imperative to disaggregate AANHPI population data to get an accurate representation of the depth and breadth of the mental health issues impacting each subpopulation so that specific culturally and linguistically appropriate solutions can be developed;Whereas language continues to be a critical issue, whether due to the limited number of providers with the necessary language skills to provide in-language services or the significant language loss faced by the Native Hawaiian and Pacific Islander community due to colonization;Whereas there is a need to significantly increase the number of providers, including paraprofessionals representing the AANHPI community, and provide them with the necessary training and ongoing support;Whereas 1 in 3 Asian Americans who have been diagnosed with depression are unable to see a doctor due to high health care costs;Whereas skyrocketing rates of anti-Asian harassment and violence during the COVID–19 pandemic, as well as the additional layers of hate directed toward women and elders of Asian descent, contribute to the deterioration of mental health for the Asian-American community;Whereas, in the past two years, 78 percent of Asian-American and Pacific Islander (AAPI) women have been affected by anti-Asian racism, with more than half personally encountering specific incidences of racism and nearly one-third of AAPI women indicating that the COVID–19 pandemic caused their mental health to deteriorate;Whereas historical discrimination and current racial violence toward the AANHPI community increases trauma and stress, underlying precursors to mental health problems;Whereas understanding this history of discrimination and ongoing trauma is essential to improving mental health care for the AANHPI population;Whereas there is a critical need to raise awareness about and improve mental health literacy among the AANHPI community to reduce the stigma associated with mental health issues; andWhereas May is both National Asian Pacific American Heritage Month and Mental Health Awareness Month, an opportunity to celebrate the vast contributions of the AANHPI community to American society and acknowledge the importance of mental health and the well-being and health of families and communities: Now, therefore, be it That the House of Representatives—(1)supports the designation of National Asian American, Native Hawaiian, and Pacific Islander Mental Health Day to remove the stigma in the Asian American, Native Hawaiian, and Pacific Islander (AANHPI) community associated with mental illness and place emphasis on access to linguistically and culturally appropriate mental health service providers;(2)promotes national awareness of mental health issues unique to the AANHPI community and strives to improve the quality and availability of mental health services for this population; and(3)encourages Federal, State, and local health agencies to adopt laws, policies, and guidance to improve help-seeking rates for mental health services for AANHPIs and other communities of color.